Citation Nr: 1707864	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO. 11-19 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased evaluation of residuals of trauma, right knee, with arthrotomy and excisional medial meniscus, status post right knee total replacement, higher than 10 percent prior to July 2, 2013, an evaluation higher than 30 percent from September 1, 2014, to April 28, 2015; and an evaluation higher than 60 percent thereafter. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel



INTRODUCTION
The Veteran served honorably in the U.S. Air Force from June 1976 to October 1977. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee. Jurisdiction over the Veteran's claim rests with the RO in Roanoke, Virginia. In June 2016, the RO increased the rating for the right knee disability to 60 percent, effective April 28, 2015. This decision constitutes a partial grant of the benefits sought on appeal. The issue therefore remains on appeal and is for consideration by the Board. See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).


FINDINGS OF FACT

1. For the period prior to July 2, 2013, the Veteran's  right knee disability was manifested by subjective complaints of pain, stiffness, weakness, giving way, and swelling; objective findings reflect pain, crepitus, and motion limited to no worse than 0 degrees of extension and 90 degrees of flexion.

2. The Veteran underwent right total knee replacement surgery in July 2013; he was assigned a total disability rating for residuals of trauma, right knee, with arthrotomy and excisional medial meniscus, status post right knee total replacement, from July 2, 2013, to September 1, 2014.

3. For the period from September 1, 2014, to the present, the Veteran's right knee disability has been manifested by complaints of pain and swelling, particularly on increased activity, amounting to severe degrees of residual weakness and pain; no ankylosis or impairment of the tibia or fibula has been shown, and range of motion has been limited to no worse than 100 degrees of flexion.

4. The 60 percent evaluation for the Veteran's status post right knee total replacement is the maximum assignable schedular disability rating. 

2. The Veteran's right knee disability, status post total replacement, has been manifested by instability and recurrent subluxation from September 1, 2014.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for residuals of trauma of the right knee with arthrotomy and excision of medial meniscus were not met prior to July 2, 2013. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14. 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2016).
 
2. The criteria for a 60 percent increased evaluation, but no higher, for status post right knee total replacement have been met from September 1, 2014. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14. 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2016).

3. The criteria for a separate evaluation for recurrent subluxation and lateral instability of the right knee, status post total replacement, have been met on and after September 1, 2014. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14. 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated May 2009 and July 2013. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In addition, the duty to assist the Veteran has also been satisfied in this case. All identified and available medical records pertinent to the claim on appeal are in the claims file. The Veteran has not identified any available, outstanding records that are relevant to the claims being decided herein. 

The Veteran was also afforded VA examinations in June 2009 and April 2015. The Board finds that the VA examinations in this case are adequate, as they are predicated on a full physical examination and fully address the rating criteria that are relevant to rating the disability in this case. These examinations also addressed the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability. Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a) (2016). The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995). Based on the foregoing, there is adequate medical evidence of record to make a determination in this case. 

The Board notes that in Correia v. McDonald, No. 13-3238 (U.S. Vet. App. July 5, 2016), the Court interpreted 38 C.F.R. § 4.59 to require expansive range of motion testing. In this case, however, even assuming such was not accomplished, as retroactive range of motion testing cannot be performed, the June 2009 VA examination is still adequate, as Correia stated that its decision should "be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted." Id. at *8 n.7. Further, the Veteran is herein assigned the maximum schedular rating available for his right knee for the entirety of the period following his right knee total replacement surgery. Consequently, any deficiency in the April 2015 VA examination as now outlined by Correia cannot affect the claim, and is harmless error.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Legal Criteria & Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set for the in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). Separate diagnostic codes identify various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.1. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). In this case, as demonstrated below, certain staged evaluations are warranted based on the evidence.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2016). VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2016).

The Board is also required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262  (1994).

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees. Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the knee is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is assigned when extension is limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 50 degrees. Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion. See 38 C.F.R. § 4.71 , Plate II. 

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint. VAOPGCPREC 09-04.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which evaluates recurrent subluxation or lateral instability, 10, 20 and 30 percent evaluations are assigned for slight, moderate, and severe recurrent subluxation or lateral instability, respectively. 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Several other Diagnostic Codes under 38 C.F.R. § 4.71a pertain to knee disabilities in addition to those above. They include Diagnostic Code 5256 for ankylosis of the knee; Diagnostic Code 5258 for dislocated semilunar knee cartilage with frequent episodes of "locking," pain, and effusion into the joint; Diagnostic Code 5259 for symptomatic removal of the semilunar knee cartilage; Diagnostic Code 5262 for impairment of the tibia and fibula; and Diagnostic Code 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).

Under Diagnostic Code 5055, a 30 percent rating is warranted as a minimum rating for knee replacement. With intermediate degrees of residual weakness, pain, or limitation of motion, the condition is rated by analogy to Diagnostic Codes 5256, 5261, or 5262. A 60 percent rating is warranted for knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity. A maximum rating of 100 percent is warranted for one year following implantation of prosthesis. 38 C.F.R. § 4.71a, Diagnostic Code 5055.

As an initial matter, the Board notes that because the Veteran has been assigned a 100 percent temporary total disability rating following right knee total replacement under Diagnostic Code 5055 from July 2, 2013, to September 1, 2014, this time period is not at issue in this appeal. 

At the outset, the Board notes that the evidence does not support an award for an increased rating for the right knee under Diagnostic Code 5256 for ankylosis of the knee; Diagnostic Code 5259 for symptomatic removal of the semilunar knee cartilage; Diagnostic Code 5262 for impairment of tibia and fibula; or Diagnostic Code 5263 for genu recurvatum. This is because none of these disabilities have been demonstrated upon VA examinations performed in June 2009 and April 2015 and are not otherwise reflected in the record before the Board at any point during the appeal period. 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.

Review of the relevant evidence reflects that in a December 2008 VA treatment record, the examiner indicated objective findings of varus knee, tender medial joint, and a range of motion of 0 to 120 degrees or better on the right. The examiner noted no effusion or instability. 

In June 2009, the Veteran was afforded a VA examination. He reported that he experienced pain and giving way of the knee when he climbed stairs. He also reported daily flare ups with sharp pain, swelling, and warmth located in the medial knee areas. Additionally, the Veteran stated that his knee rarely locked and he experienced no episodes of dislocation or subluxation. The examiner reported crepitus, tenderness and grinding. However, the examiner noted no instability and no ankylosis. The range of motion findings included right flexion to 120 degrees on passive motion and 90 degrees on active motion, with pain starting at 70 degrees. Extension was normal to 0 degrees. The examiner indicated objective evidence of pain following repetitive motion but no additional limitation of motion. The examiner diagnosed right knee osteoarthritis. 

A December 2009 VA treatment record indicated that the Veteran had a range of motion of 0 to 102 degrees, with no instability or effusion. The physician indicated that the Veteran had difficulty getting on and off of farm machinery but did not want to have knee replacement surgery at that time. The treatment provider also indicated that additional loss of range of motion after surgery could reduce or eliminate the Veteran's ability to work as a farmer. 

In April 2015, the Veteran was afforded another VA examination after his right knee total replacement. The Veteran reported daily flare-ups of severe pain and swelling of both knees with physical activity such as walking and standing. The examiner found abnormal range of motion for the right knee, with 100 degrees of flexion, and normal extension to 0 degrees. Pain was noted on both flexion and extension. There was evidence of pain with weight bearing, mild tenderness to palpitation about the anterior knee, and crepitus. The examiner indicated a history of slight recurrent subluxation, but no history of lateral instability. Joint stability testing found anterior and posterior instability and recurrent subluxation. The examiner noted impairment to kneeling, squatting, running, walking, and ascending and descending stairs. 

Upon review of the evidence, the Board finds, first, that the evidence does not support an increased rating higher than 10 percent for the Veteran's right knee disability prior to July 2, 2013, under any relevant diagnostic codes. In other words, the Board finds that prior to July 2, 2013, the Veteran's right knee range of motion was never limited to a compensable degree in either extension (to 10 degrees) or flexion (to 45 degrees). Here, the relevant evidence demonstrates that the Veteran's extension was not limited at all on examination, and his flexion was limited to no worse than 90 degrees on active motion, with pain beginning at 70 degrees. As such, a separate or higher rating under either DC 5260 or 5261 is not warranted for this time period. After reviewing the entirety of the record, the Board finds that the Veteran's demonstrated limited range of motion in flexion warrants a continuation of the granted 10 percent rating prior to July 2 2013. Therefore, an increased rating for the time period prior to July 2, 2013, based on limitation of motion of the right knee is not warranted. 
 
The Board notes in particular that, absent a compensable level of limited motion, the highest rating available for arthritis of a major joint such as a knee under Diagnostic Codes 5003 and 5010 is 10 percent. In that connection, the Board acknowledges that the medical evidence documents osteoarthritis in the knee and reflects that the Veteran complained of pain, stiffness, and giving way of his right knee during the period prior to July 2, 2013. However, as discussed above, there is no evidence to suggest that he displayed functional losses of his knee tantamount to a compensable level of limited motion at any time prior to July 2, 2013. Thus, even considering the pain on motion noted by the VA examiner and complained of by the Veteran, the Board concludes that his right knee disability was not so disabling as to approximate the level of impairment required for assignment of a higher rating under the limitation-of-motion criteria prior to July 2, 2013. The Board thus finds that the 10 percent rating assigned for the right knee during that period sufficiently compensates the Veteran for the extent of his functional loss due to limited movement, pain, weakness, and stiffness. See 38 C.F.R. §§ 4.40, 4.45; DeLuca. The Board has considered the Veteran's assertions in this regard, but emphasizes that they are not considered more persuasive than the objective clinical findings. Here, the evidence does not support a finding that any symptoms of limited movement, pain, weakness, stiffness, or giving way have been so disabling-to include on repeated use or during flare-ups-to support assignment of a rating higher that 10 percent for the right knee under any potentially applicable Diagnostic Code prior to July 2, 2013. 

The Board also finds that a separate 10 percent rating for instability for the right knee is not warranted for this time period under Diagnostic Code 5257. Although the Veteran reported giving way of the knee in his June 2009 VA examination, the examiner found no instability on physical examination of the knee. The Board does not otherwise find evidence of recurrent subluxation or lateral instability for the time period. Therefore, a separate evaluation is not warranted under Diagnostic Code 5257 prior to July 2, 2013.  

In considering whether a separate rating under Diagnostic Code 5258 is warranted during this time period, it must be noted that the evidence shows that the Veteran complained of pain, but even if he had joint effusion, he did not have frequent episodes of locking. A rating under Diagnostic Code 5258, which provides only for a 20 percent evaluation, encompasses "locking." As locking affects motion of the knee, a separate rating under Diagnostic Code 5258 would overlap with the 10 percent rating which has been assigned during this time period on the basis of pain which affects motion. 

The Board will next consider whether the Veteran is entitled to a rating in excess of 30 percent for his right knee, status post total replacement, on and after September 1, 2014. This rating is assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5055. To warrant the next higher schedular rating of 60 percent for the right knee replacement under DC 5055 there must be severe painful motion of the knee or weakness in the right lower extremity.

The Board finds that from September 1, 2014, to April 28, 2015, the Veteran's right knee, status post total knee replacement, warrants an increased rating of 60 percent. The RO granted the Veteran an increased evaluation of 60 percent after April 28, 2015, based on the April 2015 VA examination where the Veteran described daily flare-ups and the examiner noted objective evidence of pain. The Board finds that the Veteran is entitled to an increased rating to 60 percent from September 1, 2014, to April 28, 2015. Essentially, the Board finds it reasonable to conclude that the Veteran's symptoms of pain, limitation of motion, and daily flare-ups as reported at the April 2015 VA examination were the same symptoms as he experienced in the immediately prior period from September 1, 2014, to April 28, 2015. This is particularly so given that the Veteran reported ongoing similar symptomatology at the April 2015 VA examination. Therefore, and giving the Veteran the benefit of the doubt, the Board finds that a rating of 60 percent is warranted from September 1, 2014.

Lastly, the Board finds that the Veteran is not entitled to an increased evaluation in excess of 60 percent on and after September 1, 2014. The rating criteria simply do not permit for an evaluation in excess of 60 percent for this disability under any diagnostic code governing disability or replacement of the knee joint. While Diagnostic Code 5055 allows a rating of 100 percent, this is a temporary evaluation available for one year immediately following a prosthetic replacement of the knee joint. Here, the Veteran was properly assigned the 100 percent rating from July 2, 2013-the date of his knee replacement surgery-to September 1, 2014. The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca. However, the Veteran is already assigned the maximum schedular evaluation available for a knee disability under any applicable diagnostic code. In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable. Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca are not applicable for this portion of the appeal. Therefore, an increase in excess of 60 percent is denied from September 1, 2014.

However, the Board finds that a separate rating for the right knee based on lateral instability is warranted under Diagnostic Code 5257 from September 1, 2014. In so finding, the Board notes that during the April 2015 VA examination, the Veteran reported recurrent problems with instability and subluxation as a result of his total right knee replacement. The April 2015 VA examiner confirmed the presence of subluxation and instability upon joint testing. Thus, the Board finds that a separate rating for instability and subluxation under Diagnostic Code 5257 is warranted from September 1, 2014. In so finding, the Board notes that assigning a rating for instability under Diagnostic Code 5257 separate from the 60 percent rating under Diagnostic Code 5055 does not violate the anti-pyramiding rule of evaluating disabilities. See 38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet.App. 259, 262 (1994). This is because the symptomatology and manifestations are not duplicative or overlapping. The 60 percent rating under Diagnostic Code 5055 addresses the Veteran's painful motion and weakness in the joint; the symptoms of subluxation and instability represent separate symptomatology that are properly rated separately under Diagnostic Code 5257. 

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1). Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008). However, in this case, the Board finds that the record does not show that the Veteran's status post right knee total replacement is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis. 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008). In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the veteran's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the veteran's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate. The Veteran's symptoms of pain, limitation of motion, and other functional loss are all expressly contemplated by the ratings assigned under the Diagnostic Codes plus the Deluca provisions as applied in assigning the disability ratings here. As such, the Board concludes that referral for extraschedular consideration is not warranted. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014). In this case, however, neither the Veteran nor the record has raised this contention. Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). The Veteran's statements prior to his total knee replacement in July 2013 indicate that his right knee had a significant effect on his ability to work as a farmer. See June 2009 VA examination; August 2010 Notice of Disagreement (NOD); May 2011 Substantive Appeal. The April 2015 VA examination indicated that Veteran had impairments to kneeling, squatting, running, walking, and ascending and descending stairs, but he did not raise any concerns with his employment. While significant, these effects do not markedly interfere with employment such that consideration of a claim for TDIU is appropriate. Further, the Veteran clearly stated in his August 2010 NOD that he was "not asking for 100% disability." Rice v. Shinseki, 22 Vet. App. 447 (2009).

In summation, the Board finds the Veteran's right knee status post total replacement does not warrant a rating higher than 10 percent prior to July 2, 2013. The Board further finds that a rating of 60 percent, but no greater, is warranted from September 1, 2014. The Board finds a separate rating is warranted for recurrent subluxation or lateral instability beginning on September 1, 2014. 


ORDER

Entitlement to an evaluation higher than 10 percent for residuals of trauma, right knee, with arthrotomy and excisional medial meniscus prior to July 2, 2013, is denied. 

Entitlement to 60 percent evaluation for residuals of trauma, right knee, with arthrotomy and excisional medial meniscus, status post right knee total replacement from September 1, 2014, to April 28, 2015, is granted. 

Entitlement to an evaluation higher than 60 percent for residuals of trauma, right knee, with arthrotomy and excisional medial meniscus, status post right knee total replacement from April 28, 2015 onward is denied.

Entitlement to a separate disability rating for recurrent subluxation and lateral instability on and after September 1, 2014 is granted. 



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


